UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Amendment No. 1) UNDER THE SECURITIES EXCHANGE ACT OF 19341 Immune Design Corp. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 45252L103 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) ý Rule 13d-1(c) o Rule 13d-1(d) 1The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 45252L103 13G Page2of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) ProQuest Investments IV, L.P.20-5935001 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) o (b) [x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER -0- 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER -0- 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES** o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 16.0% TYPE OF REPORTING PERSON** PN ** SEE INSTRUCTIONS BEFORE FILLING OUT CUSIP No. 45252L103 13G Page3of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) ProQuest Associates IV LLC20-5934968 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) o (b) [x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER -0- 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER -0- 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES** o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 16.0% TYPE OF REPORTING PERSON** OO ** SEE INSTRUCTIONS BEFORE FILLING OUT CUSIP No. 45252L103 13G Page4of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Jay Moorin 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) o (b) [x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER -0- 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER -0- 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES** o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 16.0% TYPE OF REPORTING PERSON** IN ** SEE INSTRUCTIONS BEFORE FILLING OUT CUSIP No. 45252L103 13G Page5of 11 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Alain Schreiber 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) o (b) [x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER -0- 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER -0- 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES** o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 16.0% TYPE OF REPORTING PERSON** IN ** SEE INSTRUCTIONS BEFORE FILLING OUT CUSIP No. 45252L103 13G Page6of 11 Pages Item 1(a). Name of Issuer. Immune Design Corp. (the “Company”). Item 1(b). Address of Issuer’s Principal Executive Offices. The Company’s principal executive offices are located at1616 Eastlake Ave. E., Suite 310, Seattle, Washington98102. Items 2(a). Name of Person Filing. This statement is filed on behalf of the following persons with respect to shares of common stock of the Company and shares of common stock of the Company issuable upon the exercise of warrants (collectively, the “Shares”): (i) ProQuest Investments IV, L.P., a Delaware limited partnership (“Investments IV”), with respect to Shares beneficially owned by it; (ii) ProQuest Associates IV LLC, a Delaware limited liability company (“Associates IV”), as General Partner of Investments IV with respect to Shares beneficially owned by Investments IV; (iii) Jay Moorin, an individual and a member of Associates IV (“Moorin”), with respect to Shares beneficially owned by Associates IV; and (iv) Alain Schreiber, an individual and a member of Associates IV (“Schreiber”), with respect to Shares beneficially owned by Associates IV. The foregoing persons are hereinafter are referred to collectively as the “Reporting Persons.”Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. Item 2(b). Address of Principal Business Office or, if None, Residence. The address of the principal business office of each of the Reporting Persons is 2430 Vanderbilt Beach Road, 108-190, Naples, FL34109. Item 2(c). Citizenship. Mr. Moorin is a United States citizen.Mr. Schreiber is a United States resident alien.Investors IV is a Delaware limited partnership organized under the laws of the State of Delaware.Associates IV is a Delaware limited liability company organized under the laws of the State of Delaware. Item 2(d). Title of Class of Securities. Common stock, par value $0.001 per share. CUSIP No. 45252L103 13G Page 7 of 11 Pages Item 2(e). CUSIP Number. 45252L103 Item 3. If this statement is filed pursuant to Rules 13d-1(b) or 13d- 2(b) or (c), check whether the person filingisa: (a) o Broker or dealer registered under Section 15 of the Act, (b) o Bank as defined in Section 3(a)(6) of the Act, (c) o Insurance Company as defined in Section 3(a)(19) of the Act, (d) o Investment Company registered under Section 8 of the Investment Company Act of 1940, (e) o Investment Adviser in accordance with Rule 13d-1 (b)(1)(ii)(E), (f) o Employee Benefit Plan or Endowment Fund in accordance with 13d-1 (b)(1)(ii)(F), (g) o Parent Holding Company or control person in accordance with Rule 13d-1 (b)(1)(ii)(G), (h) o Savings Association as defined in Section 3(b) of the Federal Deposit Insurance Act, (i) o Church Plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940, (j) o A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) o Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership. The percentages used herein are calculated based upon 16,878,817 shares issued and outstanding as of November 10, 2014, as reported in the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2014 and filed with the SEC on November 13, 2014.As of the close of business on December 31, 2014, the Reporting Persons beneficially owned shares of the Company’s common stock in the amounts and percentages listed below: A. ProQuest Investments IV, L.P. (a) Amount beneficially owned:2,695,757 (b) Percent of class:16.0% CUSIP No. 45252L103 13G Page 8 of 11 Pages (c) (i) Sole power to vote or direct the vote:-0- (ii) Shared power to vote or direct the vote:2,695,757 (iii) Sole power to dispose or direct the disposition:-0- (iv) Shared power to dispose or direct the disposition:2,695,757 B. ProQuest Associates IV LLC (a) Amount beneficially owned:2,695,757 (b) Percent of class:16.0% (c) (i) Sole power to vote or direct the vote:-0- (ii) Shared power to vote or direct the vote: 2,695,757 (iii) Sole power to dispose or direct the disposition:-0- (iv) Shared power to dispose or direct the disposition:2,695,757 C. Jay Moorin (a) Amount beneficially owned:2,695,757 (b) Percent of class:16.0% (c) (i) Sole power to vote or direct the vote:-0- (ii) Shared power to vote or direct the vote:2,695,757 (iii) Sole power to dispose or direct the disposition:-0- (iv) Shared power to dispose or direct the disposition:2,695,757 D. Alain Schreiber (a) Amount beneficially owned:2,695,757 (b) Percent of class:16.0% (c) (i) Sole power to vote or direct the vote:-0- (ii) Shared power to vote or direct the vote:2,695,757 (iii) Sole power to dispose or direct the disposition:-0- (iv) Shared power to dispose or direct the disposition:2,695,757 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following.p CUSIP No. 45252L103 13G Page 9 of 11 Pages Item 6. Ownership of More than Five Percent on Behalf of Another Person. To the knowledge of the Reporting Persons, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, a number of the Shares which represents more than five percent of the number of outstanding shares of the Shares. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certifications. Each of the Reporting Persons hereby makes the following certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 45252L103 13G Page10of 11 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATED:February 9, 2015 /s/ Pasquale DeAngelis Pasquale DeAngelis, as a member of ProQuest Associates IV LLC and on behalf of ProQuest Investments IV, L.P. * Jay Moorin, individually * Alain Schreiber, individually *By: /s/ Pasquale DeAngelis Pasquale DeAngelis, Attorney-in-Fact CUSIP No. 45252L103 13G Page11of 11 Pages Exhibit Index SCHEDULE 13G Exhibit Number Exhibit Description Power of Attorney* Joint Filing Agreement* *Previously filed
